11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Eddie Dale Underwood,                 * Original Mandamus Proceeding

No. 11-22-00219-CR                          * August 31, 2022

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

     This court has considered Eddie Dale Underwood’s petition for writ of
mandamus and concludes that the petition should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s opinion, the petition for
writ of mandamus is dismissed.